Citation Nr: 1101972	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  96-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 5, 1993 
for a 100 percent schedular rating for major depression. 

2.  Entitlement to recognition of the Veteran's son, C.L.B., as a 
"helpless child" on the basis of permanent incapacity for self-
support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983 and from October 1983 to November 1988.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana and a June 2009 rating decision issued by the 
RO in Winston-Salem, North Carolina.  In the April 2000 rating 
decision the RO, in pertinent part, granted an increased, 100 
percent, rating for major depressive disorder, dysthymia, 
effective August 5, 1993.  

In April 2003, the Veteran testified regarding the earlier 
effective date issue before a hearing officer at the RO.  A 
transcript of that hearing is of record.  In May 2004, the 
Veteran testified regarding the earlier effective date issue 
before the undersigned Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A transcript of that hearing is of 
record.  

In February 2005, the Board remanded the claim for an effective 
date earlier than August 5, 1993 for a 100 percent schedular 
rating for major depression for further development.  

In a September 2006 decision, the Board denied an effective date 
earlier than August 5, 1993 for a 100 percent schedular rating 
for major depression.  In December 2006, the Veteran filed a 
motion for reconsideration of the September 2006 Board decision.  
In February 2007, a Deputy Vice-Chairman of the Board denied the 
motion for reconsideration under the provisions of 38 U.S.C.A. §§ 
7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2006).  
The Veteran appealed the Board's September 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
December 2008, the Court issued a Memorandum Decision vacating 
the Board's September 2006 decision and remanding the claim to 
the Board for proceedings consistent with the Court's decision.

In the June 2009 rating decision, the RO found that permanent 
incapacity for self-support was not established for C.L.B.  In 
August 2010, the Veteran presented testimony regarding this issue 
and the earlier effective date claim before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is of record.  On the date of the August 2010 hearing, 
the Veteran submitted additional evidence, along with a signed 
waiver of RO consideration of the evidence.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2010).

Subsequent to the August 2010 hearing, the Veteran submitted 
copies of a record of hospital admission of C.L.B. in July 2001.  
This evidence was not accompanied by a waiver of review by the 
agency of original jurisdiction (AOJ).  However, as will be 
discussed below, C.L.B. reached the age of 18 in October 2000.  
As such, treatment in July 2001 is not pertinent to the question 
of whether he was permanently incapable of self-support prior to 
age 18.  Thus, while the Veteran has not waived AOJ consideration 
of the evidence received since the August 2010 hearing, a remand 
for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 
(2010).

The Board notes that the claims file reflects that the Veteran 
was previously represented by Disabled American Veterans (DAV) 
(as reflected in a March 1989 VA Form 23-22, Appointment of 
Veterans Service Organization as Claimant's Representative).  In 
January 2005, the Veteran filed a VA Form 22a, Appointment of 
Individual as Claimant's Representative, naming Naomi Farve as 
his representative.  In May 2008, he filed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, again naming DAV as his representative.  The 
Board recognizes the change in representation.

The Board further notes that, in January 2010, the Veteran 
submitted statements in support of his claim for an earlier 
effective date for a 100 percent schedular rating for major 
depression, as well as medical evidence.  In a 90-Day Letter 
Response Form, he requested that his case be remanded to the AOJ 
for review of this newly submitted evidence.  The earlier 
effective date claim is being remanded, and the AOJ will have the 
opportunity to consider the Veteran's arguments and evidence in 
readjudication of that claim; however, as neither the arguments 
nor the evidence submitted in January 2010 is pertinent to the 
"helpless child" claim, the Board finds that remand of this 
claim is not warranted.  

As a final preliminary matter, in March 2009, the Veteran filed a 
claim for service connection for degenerative hip 
disease/avascular necrosis of the femoral heads of the right and 
left hips; however, this matter has not yet been adjudicated by 
the RO.  In addition, during the August 2010 hearing, the Veteran 
raised a claim of clear and unmistakable error (CUE) in the May 
1989 rating decision that granted service connection and assigned 
an initial, 10 percent, rating for dysthymia.  

The issue of entitlement to service connection for 
degenerative hip disease/avascular necrosis of the femoral 
heads of the right and left hips and the claim for CUE in 
the May 1989 rating decision have been raised by the 
record, but have not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over these 
matters, and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to an effective date earlier than August 
5, 1993 for a 100 percent schedular rating for major depression 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2. C.L.B. was born in October 1982 and attained the age of 18 in 
October 2000.  

3.  It has not been shown that the Veteran's son, C.L.B., became 
permanently incapable of self-support prior to attaining the age 
of 18.


CONCLUSION OF LAW

The Veteran's son, C.L.B., was not permanently incapable of self-
support prior to attaining the age of 18, and is not recognized 
as the "helpless child" of the Veteran.  38 U.S.C.A. §§ 
101(4)(A), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 
3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled.  
In this case, the Veteran's claim for recognition of C.L.B. as a 
helpless child was received in July 2008.  Thereafter, he was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated in August 2008.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding the 
VCAA.  Thereafter, the claim was reviewed and the June 2009 
rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court has found that the VCAA notice requirements apply to 
all elements of a claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Notice as to this matter was provided in April 
2006.  While the Veteran was not provided notice regarding VA's 
assignment of disability ratings and effective dates specifically 
in regard to the claim for recognition of C.L.B. as a "helpless 
child", because the Board herein denies this claim, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the appellant under the notice requirements of Dingess/Hartman.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  

In his July 2008 claim for recognition of C.L.B. as a helpless 
child, the Veteran reported that he had recently been awarded SSA 
disability for mental disability.  An August 2008 Social Security 
Administration (SSA) Inquiry reflects that the disability onset 
date for C.L.B. was December 1, 2006.  The Social Security 
Administration (SSA) decision is not of record, however, as will 
be discussed below, the pertinent question is whether C.L.B. was 
permanently incapable of self-support prior to age 18.  The SSA 
Inquiry reflects that the Veteran was determined to be disabled 
in December 2006, more than six years after he turned 18.  
Notably, the Veteran himself testified in August 2010 that C.L.B. 
first sought formal treatment in 2001.  As such, any SSA records 
are not relevant to the matter on which this case turns.  There 
has been no argument that the SSA records are pertinent to the 
claim being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board does acknowledge that C.L.B. has not been afforded a VA 
examination in connection with the claim for recognition as a 
"helpless child"; however, a VA examination is unnecessary to 
decide the claim for VA benefits on the basis of permanent 
incapacity for self-support prior to attaining 18 years of age 
because such an examination would not provide any more 
information than is already associated with the claims file.  In 
this regard, the Board notes that C.L.B. is currently well over 
18 years old, and a current examination would not be relevant to 
the issue of whether he was incapable of self-support at the age 
of 18.  As for a medical opinion, there is no evidence indicating 
that the C.L.B. was helpless on or before the age of 18.  As 
such, there is no basis for a medical opinion.  Therefore, a VA 
examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159 (2010).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

VA provides certain benefits for a child of a veteran who is 
shown to be permanently incapable of self-support by reason of 
mental or physical defect by or before his or her 18th birthday.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

Rating determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects. The 
question of permanent incapacity for self-support is one of fact 
for determination by the rating agency on competent evidence of 
record in the individual case. Rating criteria applicable to 
disabled Veterans are not considered controlling. Principal 
factors for consideration are: 

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later 
date even though there may have been a short intervening 
period or periods when his or her condition was such that 
he or she was employed, provided the cause of incapacity is 
the same as that upon which the original determination was 
made and there were no intervening diseases or injuries 
that could be considered as major factors. Employment which 
was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self-support otherwise established.  

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be 
a normal situation, depending on the educational progress 
of the child, the economic situation of the family, 
indulgent attitude of parents, and the like. In those cases 
where the extent and nature of disability raises some doubt 
as to whether they would render the average person 
incapable of self-support, factors other than employment 
are for consideration. In such cases there should be 
considered whether the daily activities of the child in the 
home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient income 
for reasonable support. Lack of employment of the child 
either prior to the delimiting age or thereafter should not 
be considered as a major factor in the determination to be 
made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services. 
38 C.F.R. § 3.356(b).  

The Court has held that, in "helpless child" cases, the focus 
must be on the claimant's condition at the time of his or her 
18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).   
In other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or her 
18th birthday is not for consideration.  If a finding is made  
that a claimant was permanently incapable of self-support as of 
his or her 18th birthday, however, then evidence of the  
claimant's subsequent condition becomes relevant for the second  
step of the analysis, that is, whether there is improvement  
sufficient to render the claimant capable of self-support.  See 
Dobson, 4 Vet. App. at 445.  If the claimant is shown to be 
capable of self-support at age 18, VA is required to proceed no 
further.  Id. 

Factual Background and Analysis

As an initial matter, the Board notes that C.L.B. was born in 
October 1982.  As such, he attained the age of 18 in October 
2000.  The Veteran argues that C.L.B. should be recognized as a 
"helpless child" in light of mental disability.  There is no 
medical evidence of record regarding C.L.B.'s mental condition 
prior to his 18th birthday.  Rather, the first pertinent piece of 
evidence is a July 2001 Request and Order for Protective Custody 
issued by the Coroner's Office of Jefferson Parish.  This Order 
stated that, upon the request of the Veteran, C.L.B. should be 
taken to East Jefferson Hospital for a psychiatric examination.  
The Order noted that C.L.B. was diagnosed with depression and was 
threatening to kill himself and do bodily harm to others.   

During the August 2010 hearing, the Veteran testified that C.L.B. 
was first hospitalized around his 18th birthday but that, prior 
to that, he had problems completing tasks and "just wasn't 
normal."  He reported that all relevant treatment records 
pertaining to his son had been submitted, starting from the 
Coroner's Office.  The Veteran stated that C.L.B. set his car on 
fire and, when he was put in a police car under arrest, he kicked 
the police windows out.  C.L.B. was then taken to jail, but, 
because an evaluation appeared to be necessary, the Veteran and 
his wife went over to the Coroner's Office, and it was agreed 
that C.L.B. would be taken for an evaluation.  He was 
subsequently committed to East Jefferson Hospital.  During the 
hearing, the undersigned Veterans Law Judge read an excerpt from 
the July 2001 Request and Order for Protective Custody.  The 
Veteran stated that this excerpt reflected the first time C.L.B. 
sought formal treatment.   The Veteran also reported that C.L.B. 
had problems sleeping and in school as a child.  While he stated 
that C.L.B. received treatment for problems sleeping while he was 
in service, in response to being asked whether a formal diagnosis 
was given, the Veteran stated only that it was suggested that he 
turn off the television.  

The Board notes that, in support of his claim, the Veteran has 
submitted records of private treatment of C.L.B. dated in August 
2009.  During psychiatric evaluation, C.L.B. reported that he had 
suffered from mental illness since age 26.  In describing his 
past psychiatric history, he stated that he had his first nervous 
breakdown at the age of 18.  The diagnosis was schizophrenia, 
undifferentiated type.  

While the Board recognizes the Veteran's assertions that C.L.B. 
had problems in school and with sleeping prior to age 18, and 
finds such assertions credible, there is simply no persuasive 
evidence that he had chronic mental or physical defects of a 
magnitude that would render him permanently incapable of self 
support by age 18.  Rather, the Board points out that, in August 
2000, less than two months prior to C.L.B.'s 18th birthday, the 
Veteran submitted a VA Form 21-674C, Request for Approval of 
School Attendance, indicating that C.L.B. was attending Louisiana 
Technical College.  Notably, the Veteran himself testified in 
August 2010 that C.L.B. did not receive formal treatment for a 
mental disorder prior to 2001 and, during treatment in August 
2009, C.L.B. gave a history of his first nervous breakdown at age 
18.    

The Board has also considered the Veteran's argument, made during 
the August 2010 hearing, that schizophrenia does not reveal 
itself until age 18 and, as such, his son should not be 
discriminated against because he did not have the illness prior 
to age 18.  While the Board is sympathetic to the difficulty 
C.L.B. experiences due to his mental disorder, the record is 
devoid of any evidence that he was disabled at the time he 
attained 18 years of age to the extent that he was permanently 
incapable of self-support due to mental disability.  As such, 
C.L.B. may not be considered a "helpless child" of the Veteran.

In adjudicating this claim, the Board has considered the 
Veteran's and his representative's assertions; however, none of 
this evidence provides a basis for allowance of the claim.  
Laypersons, such as the Veteran and his representative, are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
While the Veteran may report on symptoms he observed in C.L.B.; 
the evidence of record simply does not reflect that C.L.B. made 
any complaint regarding or received treatment for a mental 
disability prior to attaining age 18.  

Under these circumstances, the Board finds that the claim for 
recognition of the Veteran's son, C.L.B., as a "helpless child" 
on the basis of permanent incapacity for self-support prior to 
attaining age 18, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).


ORDER

Recognition of the Veteran's son, C.L.B., as a "helpless child" 
on the basis of permanent incapacity for self-support prior to 
attaining age 18, is denied


REMAND

Unfortunately, the claims file reflects that further action on 
the claim remaining on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision in 
this appeal.

The Veteran argues that he is entitled to an effective date 
earlier than August 5, 1993 for a 100 percent rating for major 
depression.  As an initial matter, the Board notes that, in 
January 2010, the Veteran submitted a statement in support of his 
claim for an earlier effective date, along with medical evidence.  
In an accompanying 90-Day Letter Response Form, the Veteran 
requested that his case be remanded to the AOJ for review of this 
newly submitted evidence.  As the claim is being remanded, the 
AMC/RO will have the opportunity to consider the arguments and 
evidence submitted in January 2010.    

In the December 2008 Memorandum Decision, the Court acknowledged 
that the Veteran asserted that VA had failed to assist him in 
obtaining certain documents which were relevant to his claim for 
an earlier effective date; specifically, certain service 
treatment records, arrest records from the Jefferson Parish, 
Louisiana Sheriff's office, and his disciplinary file from the 
United States Postal Service.  The Court noted that records from 
the Postal Service were considered in the February 2000 Board 
decision which granted a 100 percent rating for major depressive 
disorder, and that the Veteran's arrests were specifically 
discussed in his employment records.  The Court added that any 
outstanding service treatment records could have a bearing on the 
claim for an earlier effective date, and it had not been 
indicated whether or not these documents were a part of the 
claims file.  Accordingly, the claim for an earlier effective 
date was remanded for the Board to address this issue.  

Upon review of the claims file, the Board notes that the 
Veteran's service treatment records have been obtained.  However, 
while, as the Court noted, records from the United States Postal 
Service have been associated with the claims file, the Veteran 
has requested that his disciplinary file be obtained.  The 
complete disciplinary file is not currently of record.  In a 
statement received in August 2010, the Veteran requested that VA 
obtain his disciplinary file as well as Postal Inspector notes.  
VA has a duty to make as many requests as necessary to obtain 
records in the possession of a federal agency, unless it is 
concluded that such records do not exist, or that further efforts 
to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).  
In addition, an April 2007 letter from the United States Postal 
Service reflects that the Veteran was referred to the Employee 
Assistance Program (EAP) in 1989, and attended weekly sessions 
for approximately one year.  The former EAP coordinator added 
that the Veteran continued to come to EAP following a 
hospitalization between September 1994 and September 1995.  In 
his March 2009 claim for service connection for degenerative hip 
disease/avascular necrosis of the femoral heads of the right and 
left hips, the Veteran stated that he received treatment at the 
Postal Service EAP from 1990 to 1998.  On remand, the AMC/RO 
should obtain and associate with the claims file any Postal 
Service records which are potentially pertinent to the earlier 
effective date claim.  See 38 C.F.R. § 3.159(c)(2).  

Similarly, while the records from the Veteran's employment with 
the United States Postal Service discuss his arrests, a copy of 
his arrest record from the Jefferson Parish Sheriff's office has 
not been obtained.  As the claim is being remanded, the AMC/RO 
should attempt to obtain any potentially pertinent portions of 
the Veteran's arrest record and associate such with the claims 
file.  See 38 C.F.R. § 3.159(c)(1). 

Further, in his statement submitted in January 2010, the Veteran 
requested that VA obtain his case from the New Orleans Civil 
District Court, as well as records from the U.S. Merit System 
Protection Board, the U.S. Office of Personnel Management, and 
the Office of Worker's Compensation (OWCP) to show how his mental 
illness was established in service and continued thereafter.  He 
provided case numbers for his records from each of these 
entities.  As the case is being remanded, the AMC/RO should 
attempt to obtain any potentially pertinent records from these 
entities.  See 38 C.F.R. § 3.159.  

The Board recognizes that, in a statement received in August 
2010, the Veteran requested that VA obtain all mental health 
clinic records from 1990 to 1992.  While VA treatment records 
dated from 1989 to 2006 have been associated with the claims 
file, records of treatment dated from 1990 to 1992 only include 
mental health clinic treatment in 1990 and the report of a mental 
health clinic "no show" in August 1992.  The Veteran stated 
that he received mental health clinic treatment every year.  In 
light of the fact that the claim is being remanded, and as any 
outstanding records of VA mental health clinic treatment from 
1990 to 1992 are potentially pertinent to the appeal and within 
the control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition to the foregoing, during the May 2004 hearing, the 
Veteran testified that, after separation from service, he worked 
part-time for the Post Office.  He added that he tried to get VA 
vocational rehabilitation benefits and was tested.  The claims 
file reflects that the Veteran applied for vocational 
rehabilitation in March 1989 and July 1994.   In February 2005, 
the Board remanded the claim for an effective date earlier than 
August 5, 1993 for a 100 percent schedular rating for major 
depression to obtain the Veteran's vocational rehabilitation 
records.  In February 2005, the AMC requested the Veteran's 
vocational rehabilitation folder from the New Orleans RO.  An 
August 2005 note in the claims file indicates that, while the AMC 
requested the vocational rehabilitation file by e-mail, it was 
not noted whether or not it was received.  A handwritten 
annotation dated in September 2005 reflects that the vocational 
rehabilitation file was obtained.  

A February 2006 statement of the case (SOC) lists the Veteran's 
VA Counseling/Evaluation/Rehabilitation folder among the evidence 
considered and specifically discusses evidence contained in this 
folder.  Nevertheless, the Veteran's VA vocational rehabilitation 
folder is not currently associated with the claims file.  On 
remand, the AMC/RO should associate with the claims file the 
Veteran's vocational rehabilitation folder.  See Dunn, 11 Vet. 
App. at 466-67; Bell, 2 Vet. App. at 613.  

Finally, as noted above, during the August 2010 hearing, the 
Veteran alleged CUE in the May 1989 rating decision which granted 
service connection and assigned an initial 10 percent rating for 
dysthymia.  Specifically, he argued that VA failed in assisting 
him in obtaining records pertinent to his claim and that he 
should have been awarded a 100 percent rating at the time of the 
May 1989 rating decision.  The Board finds that the issue of 
whether the May 1989 rating decision was clearly and unmistakably 
erroneous is inextricably intertwined with the earlier effective 
date issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for the 
second issue).  As such, appellate action on the earlier 
effective date claim, at this juncture, would be premature

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for depression prior to 
August 5, 1993.  Of particular interest are 
records from the New Orleans VAMC mental 
health clinic, dated from 1990 to 1992, 
which are not currently associated with the 
claims file.  After the Veteran has signed 
any appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should associate with the 
claims file any records from the United 
States Postal Service (to include the 
Veteran's disciplinary file, Postal 
Inspector Notes, and EAP notes), the U.S. 
Merit System Protection Board, the U.S. 
Office of Personnel Management, and the 
Office of Worker's Compensation (OWCP), 
which are potentially pertinent to the claim 
remaining on appeal; specifically, any 
records pertaining to his employment prior 
to August 5, 1993.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The AMC/RO should take all necessary 
actions to obtain any records from the 
Jefferson Parish, Louisiana Sheriff's 
Department and the New Orleans Civil 
District Court which are potentially 
pertinent to the claim remaining on appeal; 
specifically, any records regarding 
incidents prior to August 5, 1993.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 
   
4.  The AMC/RO should associate with the 
claims file the Veteran's VA vocational 
rehabilitation folder.

5.  The AMC/RO should adjudicate the 
Veteran's claim that the RO committed CUE 
in the May 1989 rating decision which 
assigned an initial 10 percent rating for 
dysthymia.  Should the RO deny his CUE 
claim, the Veteran must be notified of that 
decision and informed of his appellate 
rights.

6.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


